Citation Nr: 0504684	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
November 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Winston-Salem, 
North Carolina which, in pertinent part, denied service 
connection for a bilateral hip disability. A personal hearing 
was held before an RO hearing officer in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Initially, the Board notes that all of the veteran's service 
medical records are not associated with the file.  Most of 
the service medical records which are in the file were 
submitted by the veteran.  In September 2003, the RO wrote to 
the National Personnel Records Center (NPRC) and attempted to 
obtain additional service medical records, noting that the 
veteran's service medical records had been lost.  The NPRC 
responded, stating that the only available service medical 
record was the entrance physical examination.  The Board 
notes that in the February 2004 supplemental statement of the 
case, the RO discussed the contents of the report of the 
veteran's separation medical examination.  This report is not 
of record.  The Board finds that the RO should make an 
additional attempt to locate the missing service medical 
records.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  

The Board also notes that a November 2002 VA outpatient 
treatment record shows that the veteran complained of back 
and hip pain, and that X-ray studies were planned.  The 
reports of such studies are not on file and must be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The RO 
should also attempt to obtain any additional medical records 
which reflect treatment for a bilateral hip disability, dated 
since October 2002.  

A review of the available service medical records show that 
the veteran was seen at the dispensary in October 1993 for 
right hip pain.  She continues to report bilateral hip pain.  
As such, the Board is of the opinion that a VA examination is 
warranted.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should attempt to locate any 
additional service medical records, in 
particular, the report of the veteran's 
separation medical examination.  If these 
records cannot be located the RO should 
so indicate in the claims file.

2.  The RO is requested to ask the 
veteran to identify all VA and non-VA 
health care providers that have treated 
her for her bilateral hip disability 
since October 2002.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.  In particular, 
the RO should attempt to obtain any VA X-
ray studies of the hips dated since 
October 2002.

3.  Thereafter, the RO should make 
arrangements for a VA orthopedic 
examination in order to determine the 
nature and etiology of any disabilities 
involving the hips.  The claims file 
should be made available to the physician 
for review.  In addition to x-rays of 
both hips, any other tests specialized 
examinations deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed clinical history.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
currently diagnosed disorder involving 
the hips is related to the veteran's 
military service? The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed in an examination report.

4.  Thereafter, the RO should then re-
adjudicate the claim for service 
connection for a bilateral hip 
disability.  If the claim is denied, the 
veteran and her representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




